DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT BY AND AMONG RCLC, INC., RONSON AVIATION, INC., RCPC LIQUIDATING CORP. , AND RCC INC. AND WELLS FARGO BANK, NATIONAL ASSOCIATION Acting through its Wells Fargo Capital Finance operating division August , 2010 TABLE OF CONTENTS Page Article I DEFINITIONS 5 Section 1.1. Definitions 5 Section 1.2. Other Definitional Terms; Rules of Interpretation 19 Article II AMOUNT AND TERMS OF THE CREDIT FACILITY 20 Section 2.1. Advances 20 Section 2.2. Procedures for Requesting Advances 20 Section 2.3. Reserved 21 Section 2.4. Reserved 21 Section 2.5. Reserved 21 Section 2.6. Reserved 21 Section 2.7. Interest; Default Interest Rate; Application of Payments; Participations; Usury. 21 Section 2.8. Fees 22 Section 2.9. Time for Interest Payments; Payment on Non-Business Days; Computation of Interest and Fees 23 Section 2.10. Lockbox and Collateral Account; Sweep of Funds 24 Section 2.11. Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of the Credit Facility by the Borrower 24 Section 2.12. Mandatory Prepayment 24 Section 2.13. Revolving Advances to Pay Indebtedness 25 Section 2.14. Use of Proceeds 25 Section 2.15. Liability Records 25 Section 2.16. Single Loan 25 Section 2.17. Grants, Rights and Remedies 25 Section 2.18. Perfection 25 Section 2.19. Waiver of any Priming Rights and Violative Use of Cash Collateral 26 Section 2.20. Waiver of Claims to Surcharge 26 Article III SECURITY INTEREST; OCCUPANCY; SETOFF 26 Section 3.1. Grant of Security Interest 26 Section 3.2. Lien Perfection; Further Assurances 26 Section 3.3. Superpriority Administrative Expense Claim 28 Section 3.4. Notification of Account Debtors and Other Obligors 28 Section 3.5. Assignment of Insurance 29 Section 3.6. Occupancy 29 Section 3.7. License 29 Section 3.8. Reserved 30 Section 3.9. Setoff 30 Section 3.10. Collateral 30 Section 3.11. Survival 30 Article IV CONDITIONS OF LENDING 31 Section 4.1. Conditions Precedent to the Initial Advances 31 Section 4.2. Conditions Precedent to All Advances 32 Article V REPRESENTATIONS AND WARRANTIES 33 Section 5.1. Existence and Power; Name Chief Executive Office; Inventory and Equipment Locations; Federal Employer Identification Number and Organizational Identification Number 33 Section 5.2. Capitalization 33 Section 5.3. Authorization of Borrowing; No Conflict as to Law or Agreements 33 Section 5.4. Legal Agreements 34 Section 5.5. Subsidiaries 34 Section 5.6. Budget 34 Section 5.7. Litigation 34 Section 5.8. Regulation U 34 Section 5.9. Taxes 34 Section 5.10. Titles and Liens 34 Section 5.11. Intellectual Property Rights 34 Section 5.12. Reserved 35 Section 5.13. Default 35 Section 5.14. Reserved 36 Section 5.15. Submissions to Lender 36 Section 5.16. Financing Statements 36 Section 5.17. Rights to Payment 36 Section 5.18. Reserved 36 Section 5.19. Inactive Subsidiaries 36 Section 5.20. Administrative Priority; Lien Priority 36 Section 5.21. Appointment of Trustee or Examiner; Liquidation 37 Section 5.22. The Chapter 11 Case 37 Article VI COVENANTS 37 Section 6.1. Reporting Requirements 37 Section 6.2. Financial Covenants 39 Section 6.3. Permitted Liens; Financing Statements 40 Section 6.4. Indebtedness 41 Section 6.5. Guaranties 41 Section 6.6. Investments and Subsidiaries 41 Section 6.7. Dividends and Distributions 42 Section 6.8. Salaries 42 Section 6.9. Intentionally Omitted 42 Section 6.10. Books and Records; Collateral Examination, Inspection and Appraisals 42 Section 6.11. Account Verification 43 Section 6.12. Compliance with Laws 43 Section 6.13. Payment of Taxes and Other Claims 43 Section 6.14. Maintenance of Properties 44 Section 6.15. Insurance 44 Section 6.16. Preservation of Existence 44 Section 6.17. Delivery of Instruments, etc 45 Section 6.18. Sale or Transfer of Assets; Suspension of Business Operations 45 Section 6.19. Consolidation and Merger; Asset Acquisitions 45 Section 6.20. Sale and Leaseback 45 Section 6.21. Restrictions on Nature of Business 45 Section 6.22. Accounting 46 Section 6.23. Discounts, etc 46 Section 6.24. Reserved 46 Section 6.25. Place of Business; Name 46 Section 6.26. Constituent Documents; S Corporation Status 46 Section 6.27. Performance by the Lender 46 Section 6.28. Affiliate Transactions 47 Section 6.29. Sale Transaction 47 Section 6.30. Financing Orders; Administrative Priority; Lien Priority; Payment of Claims 47 Article VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES 48 Section 7.1. Events of Default 48 Section 7.2. Rights and Remedies 51 Section 7.3. Reserved 52 Section 7.4. Certain Notices 52 Article VIII MISCELLANEOUS 52 Section 8.1. No Waiver; Cumulative Remedies; Compliance with Laws 52 Section 8.2. Amendments, Etc 53 Section 8.3. Notices; Communication of Confidential Information; Requests for Accounting 53 Section 8.4. Further Documents 53 Section 8.5. Costs and Expenses 54 Section 8.6. Indemnity 54 Section 8.7. Participants 55 Section 8.8. Execution in Counterparts; Telefacsimile Execution 55 Section 8.9. Retention of Loan Party’s Records 55 Section 8.10. Binding Effect; Assignment; Complete Agreement; Sharing Information; Confidentiality 55 Section 8.11. Severability of Provisions 56 Section 8.12. Headings 56 Section 8.13. Cross Guaranty; Subordination 56 Section 8.14. Judgment Currency 59 Section 8.15. Appointment of Borrower Representative; Reliance on Notices 59 Section 8.16. Governing Law; Jurisdiction, Venue 60 Section 8.17. Lender as Party-in-Interest 61 Section 8.18. Waiver of Right to Obtain Alternative Financing 61 Section 8.19. Credit Bids 61 Section 8.20. Application of Payments to Obligations; Application of Proceeds of Collateral 61 DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT Dated August , 2010 RCLC, INC (f/k/a Ronson Corporation), a New Jersey corporation and a debtor-in-possession (“RCLC”), RCPC, INC., (f/k/a Ronson Consumer Products Corporation) a New Jersey corporation and a debtor-in-possession (“RCPC”), and RONSON AVIATION, INC., a New Jersey corporation and a debtor-in-possession (“RAI”, and together with RCLC and RCPC, are collectively and individually referred to herein as the “Borrower” or “Borrowers”), RCC INC. (f/k/a Ronson Corporation of Canada Ltd), a corporation organized under the laws of the Provence of Ontario, Canada (“RCC”), as guarantor, and WELLS FARGO BANK, NATIONAL ASSOCIATION (as more fully defined in Article I herein, the “Lender”) acting through itsWells Fargo Capital Finance operating division, hereby agree as follows: WHEREAS, on August 17, 2010 (the “Petition Date”), the Borrowers commenced a case under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the District of New Jersey, and the Borrowers have retained possession of their assets and are authorized under the Bankruptcy Code to continue the operation of their businesses as debtors-in-possession; WHEREAS, the Loan Parties and the Lender are party to that certain Credit and Security Agreement dated May 30, 2008 (as amended, modified and restated from time to time, including pursuant to that certain Forbearance Agreement dated as of March 29, 2009,the “Pre-Petition Credit Agreement”), pursuant to which the Lender has made and the Loan Parties are indebted to the Lender for certain prepetition loans, advances and other amounts thereunder (including, without limitation, accrued but unpaid interest (including default interest), fees and expenses collectively, the “Pre-Petition Obligations”); WHEREAS, Borrowers are unable to obtain funds or credit on any other terms; and WHEREAS, the Borrowers have asked the Lender to make post-petition loans and advances to the Borrowers consisting of a debtor-in-possession revolving credit facility in an aggregate principal amount not to exceed $2,700,000 at any time outstanding; and WHEREAS, Lender is willing to provide such financing, subject to the terms and conditions set forth herein, including that all of the Obligations hereunder and under the other Loan Documents constitute allowed superpriority administrative expense claims pursuant to Sections 364(c) and 364(d)(1) of the Bankruptcy Code in the Chapter 11 Case and are secured by a priming first priority lien on substantially all of Borrowers’ personal property, in each case as set forth herein and in the Financing Orders; NOW THEREFORE, in consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1.Definitions.Except as otherwise expressly provided in this Agreement, the following terms shall have the meanings given them in this Section: “Accommodation Overadvance” is defined in Section 2.1.1 “Accommodation Overadvance Limit” means up to $2,450,000 from the Closing Date through the Termination Date. “Accommodation
